Case 1:18-cv-00264-DKW-WRP Document 92 Filed 11/13/20 Page 1 of 1           PageID #: 1526




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   SECURITIES AND EXCHANGE       )                    CV 18-00264 DKW-WRP
   COMMISSION,                   )
                                 )
             Plaintiff,          )                    ORDER ADOPTING
                                 )                    MAGISTRATE JUDGE’S
         vs.                     )                    FINDINGS AND
                                 )                    RECOMMENDATION
   MODDHA INTERACTIVE, INC., et )
   al. ,                         )
                                 )
             Defendants.         )
   _____________________________ )

                    ORDER ADOPTING MAGISTRATE JUDGE’S
                      FINDINGS AND RECOMMENDATION

         Findings and Recommendation having been filed and served on all parties

   on October 26, 2020, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

   United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

   Recommendation to Grant Plaintiff Securities and Exchange Commission’s Motion

   for a Default Judgement Against Defendant Spar Street", ECF No. 91 are adopted

   as the opinion and order of this Court.

         IT IS SO ORDERED.
         DATED: November 13, 2020 at Honolulu, Hawai’i.


                                             /s/ Derrick K. Watson
                                             Derrick K. Watson
                                             United States District Judge
